 Case 4:20-cv-00761-ALM Document 21 Filed 12/17/20 Page 1 of 3 PageID #: 339




                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


VIRGINIA SCHABBING              §
                                §
                                § Civil Action No. 4:20-cv-761
v.                              § Judge Mazzant
                                §
TEVA PHARMACEUTICALS USA, INC., §
et al.                          §
                                §
                                §
                                §
               MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Motion to Stay Proceedings Pending a Decision by

the Judicial Panel on Multi-District Litigation (Dkt. #7). After reviewing the relevant pleadings

and motion, the Court find the motion should be granted.

                                       BACKGROUND

       On October 6, 2020, Virginia Schabbing (“Schabbing”) sued Teva Pharmaceuticals USA,

Inc., Teva Women’s Health, Inc., Teva Women’s Health, LLC, The Cooper Companies, Inc., and

Coopersurgical, Inc. On October 21, 2020, Schabbing filed her Motion to Stay (Dkt. #7) pending

an ongoing motion filed with the Judicial Panel for Multidistrict Litigation (“JPML”). The JPML

is currently considering a motion filed by Latiesha Traylor to consolidate 55 pending actions,

including this matter, regarding use of the Paraguard Intrauterine Device (“Paraguard”) (See Dkt.

#7, Exhibit 2).

       On November 13, 2020, Teva Women’s Health, Inc. and Teva Women’s Health, LLC

(“Responding Defendants”) responded with a two-paragraph argument (Dkt. #18). Responding

Defendants oppose the Motion simply because they oppose the JPML motion to consolidate.
 Case 4:20-cv-00761-ALM Document 21 Filed 12/17/20 Page 2 of 3 PageID #: 340




                                       LEGAL STANDARD

       A court maintains the inherent power to stay proceedings. See Landis v. N. Am. Co., 299

U.S. 248, 254–55 (1936). In determining whether to grant a stay, the Court “weighs competing

interests and balances competing hardships.” Nguyen v. BP Expl. & Prod., Inc., No. H-10-2484,

2010 WL 3169316, at *1 (S.D. Tex. Aug. 9, 2010). Specifically, the Court considers: “(1) the

potential prejudice to Plaintiffs from a brief stay; (2) the hardship to [the defendant] if the stay is

denied; and (3) the judicial efficiency in avoiding duplicative litigation if the [MDL] Panel grants

[the defendant’s] motion.” Id.

                                            ANALYSIS

       Schabbing argues that each of the aforementioned factors weigh in favor of granting a stay.

Responding Defendants oppose the Motion solely because they oppose the pending JPML motion

to consolidate. They do not engage with Schabbing’s arguments and merely reiterate that they do

not believe the cases should be consolidated based on common questions of fact or law.

       The Court finds that a stay will not prejudice the parties and will promote judicial economy.

Nationwide, there are 55 pending civil actions regarding injuries resulting from use of the

Paragaurd in 29 judicial districts. This is but one of them. If the Court denies the stay and the

Panel grants the motion to consolidate, the Court and the parties will have expended needless

resources on pretrial matters. If the Court grants the stay and the Panel denies the motion to

consolidate, then the Court will lift the stay and the case will proceed as normal. This matter is so

new that some Defendants have not yet responded to Schabbing’s Complaint. A stay would allow

Defendants to conserve resources if the matter is consolidated or, alternatively, have additional

time to prepare a response to Schabbing’s Complaint. Neither Schabbing nor the Responding

Defendants identify any risk of unfair prejudice. The Court cannot, either.


                                                  2
    Case 4:20-cv-00761-ALM Document 21 Filed 12/17/20 Page 3 of 3 PageID #: 341


.
                                          CONCLUSION

           It is therefore ORDERED that Plaintiff’s Motion to Stay Proceedings Pending a Decision

    by the Judicial Panel on Multi-District Litigation (Dkt. #7) is hereby GRANTED.

         SIGNED this 17th day of December, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                  3
